Order entered April 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00322-CV

  IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY AND
             MARIANNE MICHELE CAGLE, Relators

            Original Proceeding from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04673-E

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

        Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus, and we DENY the emergency motion for temporary relief as

moot.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE